Russell, J.
1. Hearsay is generally not admissible as evidence. When it is inadmissible it has no probative value. But, in exception to the general rule, hearsay may be primary evidence, of value. “It is' no objection to the evidence of a witness testifying as to market value that such evidence rests on hearsay.” 1 Whart. Ev. § 449.
2. A witness who is not an expert may, after having stated facts from which he has formed an opinion, express the opinion. The admissi- . bility of such opinion evidence is for the court; its probative value is for the jury. The market price of an article, when expressed by a witness, is at last but the opinion of that witness, derived from his information of actual sales; and the value or market price of an article may be shown by either direct or circumstantial evidence. Atlantic Coast Line Railroad Co. v. Harris, 1 Ga. App. 667 (57 S. E. 1030).

Judgment affirmed.